Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.		

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, the recitation “so that as said belt moves the translation of said belt's magnets over said roadway induces a magnetic field on said metal roadway of a polarity similar to that of the magnet moving across said roadway, so that as said belt's magnets move, said roadway's induced magnetic field attracts/repels said magnets on said belt, resulting in the motion of said wheeled vehicle” is new matter in two respects.  First, there is no teaching that “the translation of said belt's magnets over said roadway induces a magnetic field on said metal roadway of a polarity similar to that of the magnet moving across said roadway…, resulting in the motion of said wheeled vehicle.”  The specification ¶[0031] and ¶[0053] describes “the component of the magnetic field that is of equal polarity”.  It is arguable if this refers to the claim’s formulation of the induced magnetic field on the metal roadway having a polarity similar to that of the magnet on the belt moving across the roadway. But, even if they are construed as the same thing, the specification only describes equal/similar polarity as producing levitation, not translational force “resulting in the motion of said wheeled vehicle.”  Similarly, regarding the “attracts/repels” construction, the specification does not teach magnetic repulsion between the belt’s magnets and the roadway’s induced magnetic field produces “motion of said wheeled vehicle” in the sense of translational motion.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the recitation “an electric motor powering a belt hub…; so that as said belt moves the translation of said belt's magnets over said roadway induces a magnetic field on said metal roadway of a polarity similar to that of the magnet moving across said roadway, so that as said belt's magnets move, said roadway's induced magnetic field attracts/repels said magnets on said belt, resulting in the motion of said wheeled vehicle” is vague and indefinite.  
	The language is directed to the embodiment of Figs.5-8, described in the specification ¶[0046]-¶[0055]. The language is indefinite because: 1) The phrase “translation of said belt's magnets over said roadway induces a magnetic field on said metal roadway of a polarity similar to that of the magnet moving across said roadway” is vague with respect to the two magnetic fields; 2) it is unclear if “attracts/repels” is alternative or inclusive language, and per the preceding section, no basis for “repels” exists; 3) in the context of the disclosure, it is unclear if “motion” means levitation, translational motion or both, and certain critical features relating to each of these is absent from the claim; and 4) the cause of this motion is unclear.
	Regarding (1), the phrase is vague since it is unclear in what sense the magnetic field on the roadway, produced by translation of plural belt magnets with alternating N and S polarities (¶[0046]; Fig.5) possesses “polarity similar to that of a magnet” which has either N or S polarity, but not both. 
Regarding (2), the specification ¶[0027] teaches that “[w]hen the rail 116 has a ferrous metal component, this results in the traditional attraction, effectively securing the assembly 100 to the rail or roadway 116.”  Similarly, ¶[0049] teaches “[w]hen said roadway 512 has a ferrous metal component…natural magnetism forces results in the traditional magnetic attraction, effectively supplying attraction from the surface 512 and/or rail 124 securing the assembly 500 to the track.  Such attraction could be advantageous as a permanent or “parking” brake in either horizontal or vertical situations.” Therefore, at least in the case of the roadway's induced magnetic field attracting magnets on said belt, it is unclear how this results in motion of the wheeled vehicle when the specification suggests such attraction force secures the assembly to the track and acts as a parking brake.  Also, with respect to “attracts/repels”, as noted in the preceding section, at best the specification ¶[0031] and ¶[0053] teaches repulsion of the magnets produces levitation, not translational motion of the wheeled vehicle.  
Regarding (3), the “motion” of the vehicle is ambiguous.  It seems to refer to both levitation and translational motion in that, with respect to the embodiments of Figs.5-8, the specification describes the belt’s motion induces a magnetic field in the track or roadway that in turn produces a levitation and/or translational force on the apparatus. See, e.g., specification ¶[0002], ¶[0006], ¶[0031], ¶[0046]-¶[0047] & ¶[0054]. But, specification ¶[0048] teaches the induced magnetic field in a non-ferrous roadway generates “sufficient ‘lift’ (really opposite force) to both reduce its effective load on the bearing wheels, or even eliminate it and travel ‘airborne’”. Therefore, if one construes the “motion of said wheeled vehicle” to mean levitated motion, the claim lacks the critical feature of a non-ferrous roadway described as necessary for such motion. Similarly, the specification ¶[0049] teaches, in the case of a ferrous roadway, the “natural magnetism forces result in the traditional magnetic attraction, effectively supplying attraction from the surface 512 and/or rail 124 securing the assembly 500 to the track” and provide a “permanent or “parking” brake in either horizontal or vertical situations.” Therefore, at least in the case of the roadway’s induced magnetic field attracting magnets on the belt, it is unclear how this results in translational motion of the wheeled vehicle.  Moreover, if in context this refers to levitation, the claim lacks the critical feature of a ferrous roadway described as necessary for such motion. 
Finally, regarding (4), the phrase directed to “an electric motor powering the belt hub” suggests the electric motor produces translational motion since it causes the belt to move (specification ¶[0046]).  In contrast, the phrase “so that as said belt's magnets move, said roadway's induced magnetic field attracts/repels said magnets on said belt, resulting in the motion of said wheeled vehicle” suggests the induced magnetic field attraction and/or repulsion produces motion.  In other words, the antecedent of “resulting in the motion of said wheeled vehicle” is unclear. In the case of a non-ferrous roadway, both the motor and induced field could be construed as responsible for at least translational motion since there would be no magnetic field induced in the roadway if the belt was not driven by the motor.  However, in the case of a ferrous roadway where “natural magnetism forces result in the traditional magnetic attraction, effectively supplying attraction from the surface 512 and/or rail 124 securing the assembly 500 to the track”, neither the electric motor nor the induced magnetic field attraction or repulsion would be responsible for motion because there is no translational motion since “natural” magnetic forces of attraction secure the assembly to the track in the manner of parking brake.   
  

    PNG
    media_image1.png
    421
    674
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    339
    551
    media_image2.png
    Greyscale






Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamana (US 7,722,427) in view of Lamb et al. (US 6,899,036).
	Regarding claim 1, Yamana generally teaches an apparatus (i.e., moving toy) comprising:
	an electric motor (drive means/electric motor) 14/142 powering a belt hub (roller) 131 (Figs.1-2A; c.4:7-13); 
	an elongated belt 13 tensioned around said belt hub 131 (Fig.2A), said belt having a surface covered with alternating bipolarity and S-polarity non-superconducting permanent magnets 12 (c.3:55-56; c.4:14-15; Fig.1); 
	a wheeled vehicle attached to said belt (wheels not shown; “the moving toy can be configured so that the moving toy main body 11 has wheels for traversing the movement roadway 16 while interaction force is created by the magnetic force between the magnetic poles 12 and 17”, c.7:20-27; Fig.2B;  i.e., the wheel takes place of magnetic poles 15 on body 11 and poles 18 on roadway 16);
	a straight roadway 16 whose surface is parallel to the surface of said belt 13 (Figs.1&2A-2B), so that as said belt moves…said roadway’s induced magnetic field attracts/repels said magnets on said belt, resulting in the motion of said wheeled vehicle (i.e., magnetic poles 12 repel poles 17 in roadway 16; c.4:17-19, c.4:45-56; Figs.2B-3E); and 
	wherein said wheeled vehicle maintains the gap between said belt surface and said roadway surface so that said belt 13 has at least the entirety of the facing fascia of at least two or more N-polarity and two or more S-polarity magnets 12 completely parallel to only one side of said roadway 16 at all times (Figs.3A-3B).    

    PNG
    media_image3.png
    632
    484
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    635
    506
    media_image4.png
    Greyscale

	Yamana differs in that the roadway 16 does not comprise “metal” and the movement of the wheeled vehicle occurs from the repulsive force created by the magnetic force between the magnetic poles 12 & 17 (c.4:49-53), not from “induced magnetic hysteresis” [sic] from translation of the magnetic belt that “induces a magnetic field on said metal roadway of a polarity similar to that of the magnet moving across said roadway, so that as said belt's magnets move, said roadway's induced magnetic field attracts/repels said magnets on said belt” [sic].  In other words, Yamana’s wheeled vehicle moves because of interaction between permanent magnet fields, not induced magnetic fields. 
	But, Lamb teaches a “dynamically induced magnetic hysteresis levitation and propulsion apparatus” comprising a vehicle (cart) 14 moving relative to a “roadway” or metal track (third rail) 18 (Fig.5), the vehicle comprising a driving mechanism (motor) 40 for rotating a driving disc 42 having magnets 66 thereon (Figs.6-8). As the driving disc and magnets rotate relative to the neck 56 of the rail, eddy current is generated in the rail, which causes an equal and opposite force to exert on the cart and move the cart in a direction opposite to the movement of the magnets (c.1:63-c.2:7; c.5:24-37). In other words, Lamb’s rotating rotor permanent magnets 66 induce a magnetic field on the neck 54 of the metal roadway 18 having a polarity “similar” [sic] to that of the permanent magnets 66 moving across the roadway, so that as magnets move, the magnetic field induced in the roadway from the eddy currents repels the magnets and move the cart.  Accordingly, controlled rotation of the driving disk with respect to the neck can accelerate or decelerate the cart with respect to the track (c.5:35-37) without contacting the track (c.2:55-61).


    PNG
    media_image5.png
    672
    500
    media_image5.png
    Greyscale
 	
    PNG
    media_image6.png
    477
    366
    media_image6.png
    Greyscale

	Thus, it would have been obvious to modify Yamana and provide a metal roadway in which a magnetic field of a polarity similar to that of the magnet moving across said roadway is induced, so that as said belt’s magnets move, said roadway’s induced magnetic field attracts/repels said magnets on said belt since Lamb teaches an inductive magnetic hysteresis coupling between moving permanent magnets of an apparatus and a stationary metal track would have been desirable to accelerate or decelerate the apparatus without contacting the track.
 	Regarding claim 2, in Lamb the neck of the rail comprises “in its majority” [sic] ferrous material, e.g., steel (c.6:15-16).  
	Regarding claim 3, the electric motors that “provide magnetic propulsion” [sic] in each of Yamana and Lamb inherently comprise an armature and rotor. 
	Regarding claim 4, in Lamb the metal rail may comprise non-ferrous, i.e., electroconductive, material (c.5:26), or non-ferrous (aluminum) cover plates 157 (Fig.9A; c.6:13).  
	Regarding claim 5, the electric motors that “provide magnetic propulsion” [sic] in each of Yamana and Lamb inherently comprise an armature and rotor.
	Regarding claim 6, in Lamb the neck of the rail comprises ferrous material, e.g., steel (c.6:15-16) with non-ferrous (aluminum) cover plates 157 (Fig.9A; c.6:13).  
	Regarding claim 7, the electric motors that “provide magnetic propulsion” [sic] in each of Yamana and Lamb inherently comprise an armature and rotor.
	
Response to Arguments
Applicant's arguments filed 24 February 2022 have been fully considered but they are not persuasive.   
Applicant argues Yamana’s magnets are expensive and act as magnetic anchors while, in contrast, applicant’s invention does away with additional and expensive magnets being present along the track by simply inducing a magnetic field on the track (Response, p.7).  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, the examiner recognizes obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, while Yamana’s wheeled vehicle moves due to the repulsive force between permanent magnets 12 & 17 on the belt and the track, respectively (c.4:49-53), not from an induced magnetic field on the track caused by movement of the magnetic belt across a metal roadway, Lamb teaches a “dynamically induced magnetic hysteresis levitation and propulsion apparatus” (cart) 14 with a driving disc 42 having magnets 66 that rotate relative to the neck 56 of the metal rail 18 and generate eddy current therein (c.5:19-28).  This causes an equal and opposite force to exert on the cart and move it in a direction opposite to the movement of the magnets (c.5:24-37). In other words, Lamb’s rotor permanent magnets 66 induce a magnetic field on the neck 54 of the metal roadway 18 of a polarity “similar” [sic] to that of the magnet moving across the roadway, so that as magnets move, the magnetic field induced in the roadway from the eddy currents repels the magnets and move the cart.  
Applicant argues Lamb requires a third rail whereas in one embodiment of applicant’s invention, this may not be needed (Response, p.7).  In response, it is noted that this feature is not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues Lamb’s wheels waste magnetic power (Response, p.7).  Applicant provides no evidence for this assertion. Moreover, it is unclear what the assertion is, exactly, since it is not clear what applicant means by “magnetic power”.  In any event, when comparing Lamb with respect to the invention, it is not clear how Lamb wastes any less “magnetic power” than applicant’s invention since both operate on the same principle of magnetic induction.  
Applicant crowns his response with the argument that geometry of Lamb’s wheels would have posed an insurmountable problem to artillery troops in the mud in Flanders and that a caterpillar would have found it easier to pull things in the mud (Response, p.7).  These are not persuasive because applicant does not provide any evidence for these assertions.1  With respect to the induction of a magnetic field in the track, Lamb Fig.7 provides two facia on either side of the track, corresponding to respective magnets in the two rotors. Considering a single rotor and its magnets, however, the track has only one facia, which faces the magnets in the same manner that the facia of applicant’s magnets faces the belt.  Thus, it is not clear how with regard to a facia how the geometry of Lamb’s apparatus differs from applicant’s invention, or how the geometry would have posed more of a problem to artillery troops pulling things through the mud. With regard to the issue of caterpillars pulling a load through the mud of Flanders, while applicant’s argument is a bit fuzzy, it is noted that Lamb’s inductive magnetic hysteresis coupling between his moving permanent magnets and stationary metal track accelerate the apparatus without contacting the track (c.2:55-61, c.5:35-37). In respect to this feature, at least, Lamb’s apparatus appears to have an advantage over a caterpillar, which would presumably need to have some mechanical coupling with the apparatus in order to pull it.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While applicant is encouraged to conduct his own experiments to generate evidence, he is advised that caterpillars are notoriously cantankerous when they are obliged to pull things in the mud---especially the mud of Flanders, which they find particularly odious.